     Case 2:21-mj-00009 Document 4 Filed 01/19/21 Page 1 of 2 PageID #: 45




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                                    SD/WV Case No: 2:21-mj-00009
                                                      Charging District:
                                                      District of Columbia
                                                      Case No.: 1:21-mj-00082-ZMF

GRACYN DAWN COURTRIGHT


                                           ORDER

       The Court has scheduled a hearing in this matter to be conducted on January 19,

2021 at 3:00 p.m. In accordance with the current recommendations by public health

authorities to minimize all in-person contacts during the current national emergency, the

courthouses in the Southern District of West Virginia are restricted to the general public.

Mindful of the presumption of openness that accompanies courtroom proceedings, the

Court has confirmed that members of the public, media and interested parties

will be able to access the hearing electronically. To make use of this technology, use one

of the following methods:

Click to join: https://join.uc.uscourts.gov/invited.sf?secret=62LOiIi2gy33s7jApu6ECA&id=794610427

Or call in:
- Video system, Jabber or Lync: wvsdcha5400pub@uc.uscourts.gov
- Phone: 5713532300, then enter 794610427



       Persons using remote access to proceedings are reminded of the general

prohibition against photographing, recording, and rebroadcasting of court proceedings.

[See Local Rule Civ. P. 83.10 or Local Rule Crim. P. 53.1] Violation of these prohibitions

may result in sanctions, including removal of court issued media credentials, restricted
     Case 2:21-mj-00009 Document 4 Filed 01/19/21 Page 2 of 2 PageID #: 46




entry to future hearings, denial of entry to future hearings, or any other sanctions deemed

necessary by the court.

       ENTERED:       January 19, 2021




                                            2
